     Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


ANATOLIE STATI; GABRIEL STATI;
ASCOM GROUP, S.A.; TERRA RAF TRANS
TRAIDING LTD.,

               Petitioners,

     v.                                                   Civil Action No. 1:14-cv-1638-ABJ-DAR

REPUBLIC OF KAZAKHSTAN,

               Respondent.




                                   JOINT STATUS REPORT

       Petitioners Anatolie Stati, Gabriel Stati, Ascom Group, S.A., and Terra Raf Trans

Traiding Ltd. (“Petitioners”) and Respondent Republic of Kazakhstan (“ROK” or “Respondent”)

respectfully submit this Joint Status Report in accordance with the Court’s June 5, 2020 Order.

                                      Petitioners’ Statement

       As the Court is aware, on August 13, 2019, this Court issued a minute order (“August 13

Order”) denying the ROK’s motion for a protective order, directing the parties to “beginning as

soon as practical and concluding by August 30, 2019, meet and confer in an effort to limit the

number of, and definitions accompanying, the Petitioners requests for production of documents,”

ordering the parties to jointly file a status report by no later than September 9, 2019, and ordering

the ROK to “produce the documents responsive to the remaining requests by no later than

November 8, 2019.” Given the passage of time since the August 13 Order was issued,

Petitioners will briefly recite herein the events immediately following the issuance of that order,




                                                 1
     Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 2 of 13




and then inform the Court of events taking place after the ROK’s objections to the August 13

Order (“Rule 72 Objections”) were overruled.

       A. The ROK’s Refusal to Comply with the August 13 Order Pending Its Rule 72
          Objections

       As reported in the parties’ September 9, 2019 joint status report, the ROK made virtually

no attempt to comply with any part of the August 13 Order. In response to that order, on August

23, 2019, Petitioners sent a proposed revised version of their First Request for Production of

Documents to the ROK’s counsel (“Proposed Revised RFP”), which offered to narrow

Petitioners’ initial First Request for Production of documents by (a) reducing, from 182 to 40,

the number of individual document requests required to be satisfied; (b) incorporating a

materiality threshold of $100,000; (c) limiting the geographic scope of the document requests to

specified countries; (d) narrowing the temporal scope and (e) substantially reducing the number

of entities coming within the definition of “ROK Instrumentality.” See Dkt. No. 118, 118-1.

The ROK waited for the entire meet and confer period to elapse before responding on August 30,

2019 that it did not intend to proceed with discovery unless and until its Rule 72 Objections had

been resolved. Dkt. 118-2. After Petitioners pointed out in response that there was no basis for

this refusal given that the ROK had not even sought or obtained a stay of the August 13 Order,

the ROK – after waiting another week – informed Petitioners on September 6, 2019 that it

“intend[s] to move for a formal stay,” while noting that “we can certainly discuss revisions to the

document requests that focus on areas that will not prejudice our rights.” Id. Petitioners

requested that the ROK make a counter-proposal to the Proposed Revised RFP. Id.

       The ROK waited until the day the parties’ joint status report was due – September 9,

2019 – to send a counter-proposal, which consisted of an offer to undertake a reasonable search

for non-privileged documents responsive to eight of the 40 requests in the Proposed Revised RFP



                                                 2
     Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 3 of 13




(two of which the ROK proposed to scale down further), but only “to the extent that the revised

document requests fall within” what the ROK considered to be its own “property in the United

States … used for a commercial activity in the United States.” Id. The ROK further proposed to

limit the time period covered by the request to “current property,” thus eliminating any historical

data. Understanding that this counterproposal was designed to allow the ROK to make a number

of legal assumptions in interpreting the scope of its own discovery obligations, and to ultimately

yield little, if any, useful documentation, Petitioners responded later that afternoon that the

ROK’s proposal was insufficient. Id. The ROK ultimately never filed its motion to stay the

August 13 Order, which has remained fully operative and in effect since the day it was issued.

The ROK produced no documents to Petitioners on November 8, 2019, and to this day has made

no production of documents to Petitioners.

       As the foregoing demonstrates, the ROK made no genuine effort to comply with the

August 13 Order, instead choosing to drag its feet during the 17-day meet and confer period

provided by the Court, and attempt to use its now-overruled Rule 72 Objections as a thin excuse

to ignore its document production obligations.

       On November 8, 2019, after this Court adjourned its previously scheduled status hearing

on November 13, 2019, counsel for the ROK emailed Petitioners’ counsel to express the ROK’s

position that the adjournment “confirms what we previously expressed, i.e., that our objections

go to the heart of the proper scope of permissible discovery in this matter, including the scope of

any further responses to Petitioners’ document requests, and that that no further action should be

taken with respect to these document requests until after the district judge has the opportunity to

rule on our pending objections.” Petitioners noted their continuing objection to this position,

responding that, absent a stay or an express modification of the August 13 Order, that order




                                                  3
     Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 4 of 13




remained effective, and the ROK was obligated to comply with it. A true and correct copy of

this email correspondence is attached hereto as Exhibit A.

       As a result of the ROK’s refusal to comply with the August 13 Order, on December 2,

2019, Petitioners filed a motion for contempt and sanctions (“Sanctions Motion”). Dkt. No. 129.

The Sanctions Motion has been fully briefed since December 23, 2019 and remains pending.

       B.   The ROK’s Conduct After the Overruling of Its Objections

       On May 18, 2020, Judge Jackson overruled the ROK’s Rule 72 Objections to the August

13 Order. Dkt. No. 133. In the more than eight months that have passed since the parties’ last

status report filed on September 9, 2019 and the overruling of the ROK’s Objections, the ROK

did not produce a single document to Petitioners, nor did it seek to meet and confer over the

scope of its document production obligations. Indeed, in the May 18 Order, Judge Jackson noted

that “Kazakhstan has made no meaningful effort to respond to the First RFP.” Dkt. No. 133

at 9 (emphasis supplied). Despite Petitioners’ attempts to re-engage with the ROK concerning

its document production obligations after the overruling of its Rule 72 Objections (detailed

below), the ROK still has yet to agree to produce a single document to Petitioners.

First, on May 22, 2020, Petitioners sent a letter to the ROK, noting that the ROK’s Objections

had been overruled and inquiring as to when the ROK intended to begin document production,

which had been outstanding since November 8, 2019. A true and correct copy of this

correspondence is attached hereto as Exhibit B. Although Petitioners believe this Court’s

remarks during the August 12, 2019 status hearing made clear that any refusal of the ROK to

engage in the meet and confer process would result in the ROK having to produce documents

responsive to the entire First RFP (Dkt. No. 116, 32:3-13; 43:1-12), Petitioners nonetheless

sought the ROK’s compliance with the substantially narrowed Proposed Revised RFP,




                                                4
     Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 5 of 13




requesting that production begin on or before May 26, 2020 and be completed on or before

August 22, 2020.

        The ROK did not respond to this letter; accordingly, on May 29, Petitioners asked the

ROK for its response by June 2. On June 2, the ROK responded by letter, stating its position that

it was not required to produce any documents because the parties were unable to agree on a

narrowed set of document requests – a circumstance which the ROK attributed “in large part” to

“Kazakhstan’s pending appeal of the magistrate judge’s order to the district court.” A true and

correct copy of the ROK’s June 2 letter is attached hereto as Exhibit C. The ROK further

remarked that, only “[n]ow that the district court has issued its ruling, we need to meet and

confer to discuss the scope of the document requests.” The ROK offered no compromise scope

of document production.

        On June 4, 2020, Petitioners responded, noting their disagreement with the ROK’s

characterization of the August 13 Order and interpretation of its discovery obligations, and

objecting to the ROK’s suggestion that only “now that the district court has issued its ruling” was

the ROK required to meet and confer. A true and correct copy of Petitioners’ June 4

correspondence is attached hereto as Exhibit D.1 While expressing willingness to meet and

confer on a mutually agreeable scope of production, Petitioners noted that the Proposed Revised

RFP had been outstanding for nearly ten months and asked the ROK to provide a concrete

counterproposal, listing the categories of documents it was willing to produce and specific

deadlines for production.




1
    On the same day, Petitioners also served a Second Set of Interrogatories, targeting specific information
    concerning assets held by the National Fund, Samruk Kazyna, and the Ministry of Finance, as well as funds
    paid to U.S.-based service providers. See Ex. D.



                                                     5
     Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 6 of 13




       In a letter dated June 8, 2020, the ROK responded by accusing Petitioners of refusing to

meet and confer, and noting “three new developments” which it claimed would delay its

provision of a “written counterproposal.” Specifically, the ROK cited (1) a second set of

interrogatories served by Petitioners on June 4, 2020; (2) this Court’s June 5, 2020 order

compelling third-party Spaceflight’s compliance with Petitioners’ August 23, 2019 subpoena;

and (3) the Court’s June 5, 2020 order requiring that the parties file a joint status report on June

19, 2020. Without any explanation for why these events should impact its ability to provide a

counterproposal to the Proposed Revised RFP, the ROK stated it would provide its “written

counterproposal” by June 11. A true and correct copy of the ROK’s June 8 letter is attached

hereto as Exhibit E.

       On June 11, 2020, the ROK sent another letter to Petitioners, arguing that both Judge

Jackson’s May 18 Order and the June 5 order compelling Spaceflight’s compliance with

Petitioners’ subpoena implicitly limited the scope of discovery to “assets in the United States that

meet the requirements of the FSIA.” A true and correct copy of the ROK’s June 11 letter is

attached hereto as Exhibit F. Rather than providing a written counterproposal listing categories

of documents that the ROK would be willing to produce, the ROK stated simply that “our

counter-proposal is that we now must meet and confer regarding your clients’ revised document

requests dated August 23, 2019, consistent with the Court’s definition of the proper scope of

discovery.”

       The above-referenced correspondence demonstrates that, even after the overruling of its

Objections, the ROK intends to continue employing a strategy of delay, this time by seeking to

use the meet and confer process to relitigate its now-overruled legal arguments concerning the

proper scope of discovery. While the ROK seeks to obfuscate the holdings in the May 18 and




                                                  6
     Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 7 of 13




June 5 Orders, both orders were clear on their face that the scope of the ROK’s discovery

obligations would not be tied to its own self-serving interpretations of what it believes “meet[s]

the requirements of the FSIA.” By letter dated June 16, 2020, Petitioners noted that the ROK’s

unwillingness to provide any counterproposal concerning the categories of documents it would

be willing to produce reflected that it did not intend to engage in the meet and confer process in

good faith. A true and correct copy of Petitioners’ June 16 letter is attached hereto as Exhibit G.

       C. Conclusion

       The ROK’s conduct both before and after the overruling of its Objections demonstrates

its continuing refusal to engage in the discovery process in good faith and its open contempt for

this Court’s orders. As Petitioners noted in their Sanctions Motion (Dkt. No. 129), despite the

ROK’s untenable position that the August 13 Order was rendered ineffective by the filing of its

Rule 72 Objections, the August 13 Order was not stayed pending the adjudication of those

objections. Dkt. No. 129-2 at 15-17. This fact was brought to the ROK’s attention by

Petitioners (see Dkt. No. 118-2), and acknowledged by the ROK when it announced its intention

(that was never fulfilled) to seek a stay of the August 13 Order (id). The ROK’s refusal to abide

by the August 13 Order was therefore both willful and unjustifiable. Moreover, the ROK’s

intransigence has continued even after its Rule 72 Objections were overruled. Accordingly,

Petitioners respectfully submit that the Court should grant Petitioners’ Sanctions Motion, and

consider such other and further relief that the Court deems appropriate, including, without

limitation, an escalating sanction for each week that the ROK continues to be in default of its

discovery obligations. See, e.g., FG Hemisphere Assocs., LLC v. Democratic Republic of Congo,

637 F.3d 373, 376 (D.C. Cir. 2011) (affirming contempt fine payable by Republic of Congo

(“DRC”) to judgment creditor in the amount of $5,000 per week, doubling every four weeks




                                                 7
     Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 8 of 13




until reaching a maximum of $80,000 per week, until DRC satisfied its discovery obligations);

see also In re Grand Jury Subpoena, 912 F.3d 623, 626 (D.C. Cir. 2019) (affirming district

court’s imposition of fine of $50,000 per day until sovereign entity complied with subpoena);

First City, Texas–Houston, N.A. v. Rafidain Bank, 281 F.3d 48, 53 (2d Cir. 2002) (affirming

district court's order of civil contempt imposing a $1,000 per day fine to compel Iraqi state-

owned commercial bank to comply with discovery demands); Agudas Chasidei Chabad of U.S.

v. Russian Fed'n (Chabad IV), 915 F. Supp. 2d 148 (D.D.C. 2013) (imposing civil contempt

sanctions in the form of a daily fine of $50,000 per day that Russian Federation remained in

contempt, payable to plaintiff); Exp.-Imp. Bank of Republic of China v. Grenada, No. 06 CIV

2469, 2010 WL 5463876, at *5 (S.D.N.Y. Dec. 29, 2010) (imposing fine of $1,000 per day that

Grenada remained in noncompliance with discovery obligations).

                                    Respondent’s Statement

       Since the District Court issued its May 18, 2020 Order upholding the Magistrate Court’s

August 13, 2019 Minute Order, Respondent has repeatedly sought to meet and confer with

Petitioners regarding their document requests. Petitioners have steadfastly refused. Respondent

has now repeatedly proposed to undertake a reasonable search to produce documents relevant to

any property that could be attached to satisfy this Court’s Judgment, and Respondent remains

willing to do so. Petitioners, however, have twice rejected this offer out-of-hand and now refuse

to even meet with Respondent to discuss the matter. It is clear, as a result, that Petitioners’ goal

is not to discover attachable assets, but solely to harass Respondent.

       Respondent respectfully requests that the Court issue an Order directing Petitioners to

meet and confer with Respondent by June 26, 2020 regarding the 40 revised document requests

that Petitioners emailed to Respondent on August 22, 2019. This would mean one or more video




                                                 8
     Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 9 of 13




or telephone calls between counsel to review Petitioners’ revised requests and attempt to resolve

or narrow any areas of disagreement in light of this Court’s recent orders. It would not mean, as

Petitioners appear to prefer, further exchanges of attorney letters that have little chance of

resolving anything.

        This Court has held that Petitioners may pursue discovery that is relevant to finding

property that can be attached to satisfy this Court’s Judgment. See ECF 133 at 1, 9 (holding that

Petitioners can properly seek discovery “in an effort to identify attachable assets” and to

“‘identify where [Kazakhstan] may be holding property that is subject to execution.’”) (quoting

Rep. of Argentina v. NML Capital, Ltd., 573 U.S. 134, 144-45 (2014)); ECF 134 at 14 (holding

that Petitioners may seek discovery that “will shed light on the extent to which Respondent

engaged in commercial activity and has attachable assets in the United States”). Both the

District Judge and Your Honor have specifically allowed discovery to the extent that there is a

nexus to potentially attachable assets in the United States.             See ECF 133 at 7 (explicitly

approving discovery requests that “seek documents about Kazakhstan’s assets in the United

States”); ECF 134 at 16 (permitting the bulk of discovery requests to third party Spaceflight Inc.

but denying discovery “that would not shed any light on the extent to which Respondent has

attachable assets in the United States”). Petitioners’ present requests as drafted, however, largely

seek information concerning property that explicitly cannot be attached. This is shown in a press

release that Petitioners issued after this Court’s May 19, 2020 Order, in which they claimed,

“U.S. Federal Court Compels Kazakhstan To Provide Worldwide Discovery Of Its Assets.”2

        After the District Court issued its May 18, 2020 Order, Petitioners wrote to Respondent

with a demand that Respondent “commence and … complete its production of documents under

2
    See https://www.prnewswire.com/news-releases/us-federal-court-compels-kazakhstan-to-provide-worldwide-
    discovery-of-its-assets-301061983.html (last accessed June 19, 2020).



                                                     9
     Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 10 of 13




the First RFP” by August 22, 2010, or else Respondent “is highly likely to face a finding of

contempt and the imposition of sanctions.” Exhibit B.

       In her May 18, 2020 Order, the District Judge explained that “the Magistrate Judge

sought to establish a reasonable step-by-step discovery process.” ECF 133 at 8. In particular,

the District Judge cited Your Honor’s Order that “the parties undertake an effort to meet and

confer in . . . a renewed effort to agree upon limits of either the number of requests or the

definitions.”   Id. at 4.   Accordingly, on June 2, 2020, Respondent responded by letter to

Petitioners’ demand. See Exhibit C. Respondent wrote, “Now that the district court has issued

its ruling, we need to meet and confer to discuss the scope of the document requests.” Id.

Respondent invited Petitioners to meet and confer the afternoon of June 9, 2020, but if that time

did not work, Respondent stated that Petitioners should “propose an alternative time.” Id.

       Petitioners, however, refused to meet and confer with Respondent. Instead, on June 4,

2020, Petitioners served a Second Set of Interrogatories. See Exhibit D. Respondent will

respond to these further discovery requests by the deadline prescribed the Federal Rules of Civil

Procedure, i.e., July 6, 2020. Also, on June 4, 2020, Petitioners responded to Respondent’s

previous letter, stating that the time to meet and confer had ended, and that they would not meet

and confer until Respondent first provided “a written counterproposal” to their August 22, 2019

proposal to “narrow” the document requests. Id. This demand ignored the fact that Respondent

had already provided a written counterproposal on September 9, 2019, which proposed to

“undertake a reasonable search to produce any non-privileged documents” relevant to any

property that could be attached to satisfy this Court’s Judgment.         See ECF 118-2 at 3.

Respondent identified eight specific document requests that were directed at identifying property

in the United States belonging to Respondent, and it agreed to respond to those requests. Id.




                                               10
    Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 11 of 13




Petitioners rejected that proposal out-of-hand at the time, and instead have repeatedly (and

falsely) accused Respondent of refusing to engage in the discovery process. In their June 6, 2020

letter, Petitioners also mischaracterized the August 13, 2019 Minute Order, claiming that this

Court ordered Respondent to fully comply with their original 182 document requests – which the

District Judge has now characterized as “unduly long” (see ECF 133 at 9) and which Petitioners

themselves conceded were overbroad (see ECF 117-10 at 6:14-18) – unless the parties agreed on

a narrowed set of requests. Petitioners threatened to “take matters up with the Court on an urgent

basis” if Respondent did not provide a written counterproposal in two business days.           Id.

Petitioners also demanded that Respondent further respond to their discovery requests by August

22, 2020.

       On June 8, 2020, Respondent agreed to provide a written counterproposal by June 11,

2020. See Exhibit E. Respondent noted that Petitioners continued to mischaracterize this

Court’s August 13, 2019 Minute Order. This Court ordered that the parties meet and confer and

“that respondent produce the documents responsive to the remaining request[s] for production of

documents by November 8th.” ECF 116 at 41. The context of the August 12, 2019 hearing

transcript makes it clear that the “remaining requests” means those that “remain” after the meet-

and-confer process. As Respondent explained to Petitioners in its June 8, 2020 letter, “the

‘remaining requests’ cannot mean the entirety of your clients’ original document requests –

otherwise, the parties would not have been ordered to meet and confer, which we are now trying

to do despite your intransigence.” Exhibit E.

       In its June 11, 2020 counter-proposal, Respondent again offered to meet and confer to

discuss the discovery requests, as this Court ordered. See Exhibit F. In light of this Court’s

recent guidance that denied discovery regarding information “that would not shed any light on




                                                11
    Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 12 of 13




the extent to which Respondent has attachable assets in the United States,” Respondent proposed

the following:

       Accordingly, our counter-proposal is that we now must meet and confer regarding
       your clients’ revised document requests dated August 23, 2019, consistent with
       the Court’s definition of the proper scope of discovery. To the extent we agree on
       a particular request, we will respond to it by August 22, 2020, as you have
       requested. To the extent we disagree, we will have to seek guidance from
       Magistrate Judge Robinson on how to resolve any such disagreement.

Id. (emphasis added).

       However, on June 16, 2020, Petitioners again refused to meet and confer with

Respondent in good faith or to even respond to Respondent’s proposal to search for relevant

documents. See Exhibit G. Instead, they falsely claimed that Respondent had not put forward a

“concrete proposal for document production,” which ignored Respondent’s June 11, 2020

counter-proposal and its earlier September 9, 2019 counter-proposal. Petitioners further stated

that in their submissions to the Court they would blame Respondent for refusing “to engage in

good faith in the meet and confer process” and would “raise the issue of the ROK’s

noncompliance with the August 13, 2019 order with Magistrate Judge Robinson.” Id.

       Having twice now rejected Respondent’s proposal to meet and confer and to perform a

diligent search documents relevant to any attachable property, it is clear that Petitioners have no

interest in pursuing legitimate discovery within the limits set forth by Rules 26 and 69 of the

Federal Rules of Civil Procedure, and as reinforced by the District Judge’s May 18, 2020 Order

and Your Honor’s June 5, 2020 Order. Nevertheless, despite Petitioners’ intransigence and their

bad-faith refusal to meet and confer, Respondent will perform a diligent search for any relevant

documents and, as promised, will respond by August 22, 2020. To effectuate that process,

Respondent respectfully requests, pursuant to LCvR 7(m), that the Court order Petitioners to




                                                12
    Case 1:14-cv-01638-ABJ-DAR Document 136 Filed 06/19/20 Page 13 of 13




meet and confer with Respondent by June 26, 2020 regarding their 40 revised document requests

in a “good-faith effort … to narrow the areas of disagreement.”



Dated: June 19, 2020                                Respectfully submitted,

/s/ __James E. Berger___________________         /s/ _Matthew H. Kirtland_________________
James E. Berger (DC Bar No. 481408)              Matthew H. Kirtland (DC Bar No. 456006)
Charlene C. Sun (DC Bar No. 1027854)             Michael Bhargava (DC Bar No. 978078)
KING & SPALDING LLP                              NORTON ROSE FULBRIGHT US LLP
1185 Avenue of the Americas                      799 9th St. NW
New York, NY 10036                               Washington, D.C. 20001
Tel: (212) 556-2100                              Tel: (202) 661-0200
Fax: (212) 556-2222                              Fax: (202) 662-4643
jberger@kslaw.com                                matthew.kirtland@nortonrosefulbright.com
csun@kslaw.com                                   michael.barghava@nortonrosefulbright.com

Attorneys for Petitioners                        Counsel for       Respondent   Republic   of
                                                 Kazakhstan




                                               13
